        Case 1:18-cv-00672-JB-SCY Document 27 Filed 03/28/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

MARGARET DARR,

                 Plaintiff,

vs.                                                                    No. CIV 18-0672 JB\SCY

NEW MEXICO DEPARTMENT
OF GAME AND FISH,

                 Defendant.

                                            ORDER1

       THIS MATTER comes before the Court on the Defendant New Mexico Department of

Game and Fish’s Motion to Dismiss Count II of the Complaint, filed July 30, 2018

(Doc. 12)(“MTD”). The Court held a hearing on September 25, 2018. The primary issue is

whether the Court should dismiss Plaintiff Margaret Darr’s claim under the Fair Pay for Women

Act, N.M. Stat. Ann. § 28-23-1, because the Fair Pay for Women Act does not contain an express

waiver of sovereign immunity from suit for money damages. The Court in its Order, filed March

26, 2019 (Doc. 26), granted Darr’s Opposed Motion for Remand and Memorandum in Support,

filed July 19, 2018 (Doc. 6), because the Court concluded that the case does not involve a federal

question. Hence, the Court lacks subject-matter jurisdiction over the case and cannot consider the

Defendant New Mexico Department of Game and Fish’s MTD. The MTD, therefore, is moot in

federal court.



       1
        This Order disposes of the Defendant New Mexico Department of Game and Fish’s
Motion to Dismiss Count II of the Complaint, filed July 30, 2018 (Doc. 12). The Court will issue,
however, a Memorandum Opinion at a later date more fully detailing its rationale for this decision.
The Court has not, however, issued a Final Judgment, so this Order is not appealable at this time,
and is not appealable until the Court enters Final Judgment.
          Case 1:18-cv-00672-JB-SCY Document 27 Filed 03/28/19 Page 2 of 2




          IT IS ORDERED that the request in the Defendant New Mexico Department of Game

and Fish’s Motion to Dismiss Count II of the Complaint, filed July 30, 2018 (Doc. 12), is dismissed

as moot in federal court.




                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




Counsel:

Rosario D. Vega Lynn
Vega Lynn Law Offices, LLC
Albuquerque, New Mexico

--and--

Diane Garrity
Serra & Garrity, P.C.
Santa Fe, New Mexico

          Attorneys for the Plaintiff

Stephen M. Williams
Paula G. Maynes
Miller Stratvert PA
Santa Fe, New Mexico

          Attorneys for Defendant New Mexico Department of Game and Fish




                                               -2-
